Cite as 2015 Ark. App. 403

                 ARKANSAS COURT OF APPEALS
                                      DIVISION III
                                      No. CV-15-167


STEPHANIE BRADSHAW                               Opinion Delivered   June 17, 2015
                               APPELLANT
                                                 APPEAL FROM THE SALINE
                                                 COUNTY CIRCUIT COURT
V.                                               [NO. 63JV-13-83]

                                                 HONORABLE GARY ARNOLD,
ARKANSAS DEPARTMENT OF                           JUDGE
HUMAN SERVICES and MINOR
CHILD                                            AFFIRMED; MOTION TO
                     APPELLEES                   WITHDRAW GRANTED



                          PHILLIP T. WHITEAKER, Judge

       This appeal is from a Saline County Circuit Court order terminating Stephanie

Bradshaw’s parental rights to her daughter, C.K.1 Appellant’s counsel has filed a no-merit

brief pursuant to Linker-Flores v. Arkansas Department of Human Services, 359 Ark. 131, 194
S.W.3d 739 (2004), and Arkansas Supreme Court and Court of Appeals Rule 6-9(i) (2014),

addressing all rulings decided adversely to Bradshaw—including the decision to

terminate—and asserting that there are no issues that would support a meritorious appeal.

Counsel has also filed a motion asking to be relieved as counsel. The clerk of this court sent

copies of the motion and brief to Bradshaw, advising her that she had the right to file pro se

points for reversal. She has not done so.


       1
       The court also terminated the parental rights of Jose Ibarra, the putative father of
C.K. He has not appealed that determination and is not a party to this appeal.
                               Cite as 2015 Ark. App. 403

      After carefully examining the record and the no-merit brief, we conclude that counsel

has complied with the requirements established by the Arkansas Supreme Court for no-merit

appeals in termination cases and that the appeal is wholly without merit. Accordingly, we

affirm by memorandum opinion the termination of Ms. Bradshaw’s parental rights. See In re

Memorandum Opinions, 16 Ark. App. 301, 700 S.W.2d 63 (1985); Ark. Sup. Ct. R. 5-2(e)

(2014). Counsel’s motion to withdraw is granted.

      Affirmed; motion to withdraw granted.

      KINARD and HOOFMAN, JJ., agree.

      Suzanne Ritter Lumpkin, Arkansas Public Defender Commission, for appellant.

      No response.




                                            2